Winkler, J.
The court below erred in sustaining exceptions to the special plea of the defendant.
So far as the record discloses, the party went to trial on the information set out in the plea without exceptions to the information at any stage of the proceeding, either before or after trial, and as such it would have sustained a conviction for an aggravated assault.
The conviction of a simple assault, specially mentioned in the verdict rendered, was equivalent to an acquittal of any higher grade of the offense charged. At any rate, the plea set up an adjudication of the very matter charged in *425the present case, and which, if proved, would be an effectual bar to any further prosecution for the same offense. Other errors are assigned, but for this one alone the judgment is reversed and the cause remanded.

Reversed and remanded.